Case: 20-2060   Document: 27     Page: 1    Filed: 01/22/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                RAYMOND R. MEDINA,
                  Claimant-Appellant

                            v.

  DAT TRAN, ACTING SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee
              ______________________

                       2020-2060
                 ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-5858, Judge Amanda L. Mere-
 dith.
                 ______________________

                Decided: January 22, 2021
                 ______________________

    RAYMOND R. MEDINA, San Antonio, TX, pro se.

     IOANA CRISTEI, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent-appellee. Also represented by
 JEFFREY B. CLARK, TARA K. HOGAN, ROBERT EDWARD
 KIRSCHMAN, JR.
                  ______________________
Case: 20-2060    Document: 27      Page: 2    Filed: 01/22/2021




 2                                            MEDINA   v. TRAN



     Before MOORE, REYNA, and CHEN, Circuit Judges.
 PER CURIAM.
     Raymond Medina appeals a decision of the United
 States Court of Appeals for Veterans Claims (Veterans
 Court) affirming the Board of Veterans Appeals’ finding of
 no clear and unmistakable error (CUE) in its prior denial
 of his request for an increased disability rating. See Me-
 dina v. Wilkie, No. 19-5858, 2020 WL 1982281 (Vet. App.
 Apr. 27, 2020). Because we lack jurisdiction, we dismiss.
                        BACKGROUND
     Mr. Medina served on active duty in the United States
 Army from April 1965 to April 1967. In March 2013, the
 Department of Veterans Affairs (VA) granted Mr. Medina
 service connection for: (1) hearing loss with a noncompen-
 sable rating; (2) tinnitus with a ten percent rating, the
 highest rating assignable for this condition; (3) deviated
 nasal septum with a ten percent rating, the highest rating
 assignable for this condition; and (4) a left wrist condition
 with a ten percent rating, the highest rating assignable if
 the veteran’s wrist is not completely immobile. Medina did
 not appeal this decision, and it became final.
      In October 2014, Mr. Medina moved for revision of the
 2013 decision. He argued that the VA committed CUE by
 evaluating his wrist condition and deviated nasal septum
 under the wrong diagnostic codes and by failing to consider
 his sleep apnea. The Board denied Mr. Medina’s motion,
 finding the evidence supported the VA’s choice of diagnos-
 tic codes and did not show that Mr. Medina’s sleep apnea
 was service-related. S.A. 12–14. Mr. Medina appealed to
 the Veterans Court, which affirmed, finding that the
 Board’s analysis was thorough and that no evidence in the
 record contradicted the Board’s determination that
 Mr. Medina’s sleep apnea was not service-related. S.A. 5.
Case: 20-2060       Document: 27    Page: 3   Filed: 01/22/2021




 MEDINA   v. TRAN                                            3



                          DISCUSSION
     Our jurisdiction to review decisions of the Veterans
 Court is limited. Pursuant to 38 U.S.C. § 7292(a), we may
 review “the validity of a decision of the [Veterans] Court on
 a rule of law or of any statute or regulation . . . or any in-
 terpretation thereof (other than a determination as to a fac-
 tual matter) that was relied on by the [Veterans] Court in
 making the decision.” Except with respect to constitutional
 issues, we “may not review (A) a challenge to a factual de-
 termination, or (B) a challenge to a law or regulation as
 applied to the facts of a particular case.” 38 U.S.C.
 § 7292(d)(2).
      Mr. Medina argues that the Veterans Court should
 have found that the VA committed CUE (1) in classifying
 his wrist condition and deviated nasal septum and (2) in
 failing to provide a disability rating for Mr. Medina’s sleep
 apnea. But the Veterans Court’s affirmance of the Board’s
 determination is an application of law to facts, which is out-
 side of our jurisdiction to review. The Board reviewed the
 evidence of record and found that the VA did not commit
 CUE in “failing to assign a separate or higher rating under
 [a different] Diagnostic Code” for Mr. Medina’s wrist con-
 dition or deviated nasal septum. S.A. 11–13. The Veterans
 Court affirmed, concluding that the Board’s determination
 that the VA did not commit CUE was not “arbitrary, capri-
 cious, an abuse of discretion, or otherwise not in accordance
 with law,” and, in fact, determined that the Board’s analy-
 sis of the diagnostic codes “thoroughly explained why each
 purported error did not rise to the level of CUE.” S.A. 5.
 The Veterans Court also determined that the Board’s fail-
 ure to specifically discuss regulations concerning the
 weight of evidence 1 simply amounted to a dispute over the
 VA’s weighing of the evidence, which “does not amount to
 CUE.” S.A. 6. Regarding sleep apnea, the Board found no


     1    38 C.F.R. §§ 4.1, 4.3, and 4.7.
Case: 20-2060     Document: 27      Page: 4   Filed: 01/22/2021




 4                                             MEDINA   v. TRAN



 evidence of record that suggested Mr. Medina’s sleep apnea
 was service-connected or that he intended to submit a ser-
 vice connection claim. S.A. 14. Furthermore, the Veterans
 Court also found Mr. Medina failed to provide any evidence
 that existed at the time of the “rating decision that contra-
 dict[ed] the Board’s determination that the evidence did
 not relate [sleep apnea] to his service or to a service-con-
 nected disability.” S.A. 5. Failing to identify a legal error,
 Mr. Medina’s challenges before us amount to a disagree-
 ment with the Veterans Court’s application of law to fact.
 We do not have jurisdiction to revisit these determinations
 by the Veterans Court.
                         CONCLUSION
     We have considered Mr. Medina’s remaining argu-
 ments and find that they do not raise issues within our ju-
 risdiction. Because we lack jurisdiction over Mr. Medina’s
 appeal, we dismiss.
                        DISMISSED
                            COSTS
     No costs.